UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2051


JEFFREY SAMS,

                    Petitioner,

             v.

UNITED STATES PAROLE COMMISSION,

                    Respondent.



On Petition for Review of an Order of the United States Parole Commission.


Submitted: August 31, 2018                                  Decided: September 10, 2018


Before AGEE, THACKER, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Louis C. Allen, Acting Federal Public Defender, Eric Joseph Brignac, Assistant Federal
Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North
Carolina, for Petitioner. Robert J. Higdon, Jr., United States Attorney, Jennifer P. May-
Parker, Assistant United States Attorney, Phillip A. Rubin, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina;
Helen Krapels, General Counsel, Gregory J. Thornton, Assistant General Counsel,
UNITED STATES PAROLE COMMISSION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Pursuant to 18 U.S.C. § 4106A(b)(2)(A) (2012), Jeffrey Sams petitions for review

of the United States Parole Commission’s determination of his release date, which

accords with the termination date of a 307-month criminal sentence previously imposed

against him in Venezuela. Sams argues that the Commission’s decision resulted in a

sentence that is procedurally unreasonable because the Commission did not sufficiently

address his arguments for an earlier release date. He further claims that his sentence is

substantively unreasonable because the Commission did not properly weigh the 18

U.S.C. § 3553(a) (2012) factors. We deny the petition.

       We review the Commission’s decision “as though the determination appealed had

been a sentence imposed by a United States district court.” 18 U.S.C. § 4106A(b)(2)(B).

We therefore apply “a deferential abuse-of-discretion standard.” Gall v. United States,

552 U.S. 38, 41 (2007). When reviewing a district court’s imposition of a criminal

sentence, we “first ensure that the district court committed no significant procedural

error, such as failing to calculate (or improperly calculating) the [Sentencing] Guidelines

range, . . . failing to consider the § 3553(a) factors, . . . or failing to adequately explain

the chosen sentence.” Id. at 51. “Regardless of whether the district court imposes an

above, below, or within-Guidelines sentence, it must place on the record an

individualized assessment based on the particular facts of the case before it.” United

States v. Carter, 564 F.3d 325, 330 (4th Cir. 2009) (internal quotation marks omitted).

“Where the defendant . . . presents nonfrivolous reasons for imposing a different sentence

than that set forth in the advisory Guidelines, a district judge should address the party’s

                                              2
arguments and explain why he has rejected those arguments.”            Id. at 328 (internal

quotation marks omitted). “Nonetheless, when a judge decides simply to apply the

Guidelines to a particular case, doing so will not necessarily require lengthy explanation.”

Rita v. United States, 551 U.S. 338, 356 (2007).

       If there is no significant procedural error, we then consider the sentence’s

substantive reasonableness under “the totality of the circumstances.” Gall, 552 U.S. at

51.   We presume that a sentence within a properly calculated Guidelines range is

substantively reasonable. United States v. Blue, 877 F.3d 513, 519-20 (4th Cir. 2017). A

defendant can rebut this presumption only “by showing that the sentence is unreasonable

when measured against the 18 U.S.C. § 3553(a) factors.” United States v. Louthian, 756

F.3d 295, 306 (4th Cir. 2014).

       Having carefully reviewed the record, we find that the Commission considered

each of Sams’ arguments and sufficiently explained why they were outweighed by other

§ 3553(a) factors, most saliently the nature and circumstances of his offenses. We also

conclude that Sams has not made the showing necessary to rebut the presumption of

substantive reasonableness that we afford his within-Guidelines sentence.

       Because the Commission did not abuse its discretion in determining Sams’ release

date, we deny the petition for review. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                      PETITION DENIED



                                             3